Case 1:18-cv-02808-TAB-JMS Document 20 Filed 11/14/18 Page 1 of 11 PageID #: 143



                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF INDIANA
                                   INDIANAPOLIS DIVISION

 O.B. WILLIAMS                        )
                                      )
                     Plaintiff,       )
                                      )
                v.                    )                   No. 1:18-cv-02808-JMS-TAB
                                      )
 GAMMA MECCANICA,                     )
 GAMMA MECCANICA NORTH AMERICA        )
 INNOVATIVE RECYCLING SOLUTIONS, LLC, )
                                      )
                     Defendants.      )

                                  CASE MANAGEMENT PLAN

 I.        Parties and Representatives

      A.      O.B. Williams – Plaintiff

              Gamma Meccanica S.p.A., Innovative Recycling Solutions, LLC – Defendants

      B.      Vaughn A. Wamsley
                 Jeremy Baber
                 VAUGHN A. WAMSLEY, P.C.
                 851 S. Rangeline Rd. Carmel, IN 46032
                 Telephone: 317-846-1080
                 Facsimile: 317-581-1234
                 Email: vwamsley@pilegal.com
                  jbaber@pilegal.com
                 Attorneys for Plaintiff

                 Rebecca J. Maas
                 Smith Fisher Maas Howard & Lloyd, P.C.
                 7209 North Shadeland Ave.
                 Indianapolis, IN 46250
                 Telephone: 317-578-1900
                 Facsimile: 317-578-1330
                 Email: rmaas@smithfisher.com
                 Co-counsel for Defendants
Case 1:18-cv-02808-TAB-JMS Document 20 Filed 11/14/18 Page 2 of 11 PageID #: 144




              John M. Socolow
              Fitzpatrick & Hunt Pagano Aubert, LLP
              50 Main Street
              White Plains, NY 10606
              Telephone: 914-946-0600
              Facsimile: 914-946-0650
              Email: john.socolow@fitzhunt.com
              Co-counsel for Defendants

       Counsel shall promptly file a notice with the Clerk if there is any change in this
       information.

 II.   Jurisdiction and Statement of Claims

       A.     That jurisdiction in this matter is based upon diversity of citizenship and the
              amount in controversy, exclusive of interest and costs, is in excess of $75,000.00,
              thus this court has jurisdiction based on 28 U.S.C. 1332.

       B.     That the accident upon which this claim is based occurred on August 24, 2016, in
              the City of Indianapolis, County of Marion, State of Indiana. Plaintiff, O.B.
              Williams was employed by Plastic Recycling, Inc., and in the course of his duties
              as a machine operator on the day of the accident. The machine that Plaintiff was
              operating became clogged and after shutting the machine off, Plaintiff attempted
              to unclog the machine and the machine unexpectedly activated causing injuries to
              Plaintiff. That the Defendants owed to the foreseeable users of the machine, a duty
              to exercise reasonable care in the design, manufacture and set up of the machine.
              That the Defendants’ duty to foreseeable users of the machine includes a duty to
              exercise reasonable care to design and equip the machine with safety mechanisms
              to prevent injury while the machine was used for its intended purpose. Defendants
              failed to observe this duty by failing to design and manufacture the machine so it
              could not become operational while the machine was being worked on. As a direct
              and proximate result of the Defendants’ negligence, the Plaintiff suffered serious
              permanent injuries and incurred medical bills and lost wages.

       C.     Defendants deny the claims of Plaintiff, deny they were negligent and deny that the
              product was not fit for its intended purpose. Defendants affirmatively plead that
              Plaintiff, O.B. Williams caused and/or contributed to his own injuries in the
              following way, including but not limited to: general negligence in his use of the
              equipment; incurring the risk of his injuries; entering into the shredder without
              ensuring the proper lock-out tag-out measures were in place; and misusing the
              product. Defendants state that any alleged defective condition or improper warning
              was open and obvious. Defendants state that they have been prejudiced by late
                                                 2
Case 1:18-cv-02808-TAB-JMS Document 20 Filed 11/14/18 Page 3 of 11 PageID #: 145



              notice and did not have an opportunity to inspect the area, the equipment and the
              parts, and therefore Plaintiff should be responsible for spoliation of evidence.
              Defendants also state that Plaintiff’s employer, Plastic Recycling, Inc,
              may have caused or contributed to the incident in the following ways, including but
              not limited to failing to instruct its employees, failing to warn its employees, and
              failing to ensure proper lock-out/tag-out training protocol was used with respect to
              the shredder. To the extent that a co-worker of Plaintiff’s participated in his misuse
              of the shredder, Defendants claim said co-worker is a non-party in this matter.




 III.   Pretrial Pleadings and Disclosures

        A.     The parties shall serve their Fed. R. Civ. P. 26 initial disclosures on or before
               January 24, 2019. [Note: Fed. R. Civ. P. 26(a)(1)(E) permits the parties to object
               to making initial disclosures or to stipulate to a different deadline for making such
               disclosures based upon the circumstances of the action. If any objection and/or
               stipulation is made to initial disclosures in the CMP, the parties shall briefly state
               the circumstances justifying their respective positions.]

        B.     Plaintiff(s) shall file preliminary witness and exhibit lists on or before January
               31, 2019.

        C.     Defendant(s) shall file preliminary witness and exhibit lists on or before
               February 7, 2019.

        D.     All motions for leave to amend the pleadings and/or to join additional parties shall
               be filed on or before February 22, 2019.

        E.     Plaintiff(s) shall serve Defendant(s) (but not file with the Court) a statement of
               special damages, if any, and make a settlement proposal, on or before
               February 22, 2019. Defendant(s) shall serve on the Plaintiff(s) (but not file with
               the Court) a response thereto within 30 days after receipt of the proposal.

        F.     Except where governed by paragraph (G) below, expert witness disclosure
               deadlines shall conform to the following schedule: Plaintiff(s) shall disclose the
               name, address, and vita of any expert witness, and shall serve the report required
               by Fed. R. Civ. P. 26(a)(2) on or before September 23, 2019. Defendant(s) shall
               disclose the name, address, and vita of any expert witness, and shall serve the
               report required by Fed. R. Civ. P. 26(a)(2) on or before 30 days after Plaintiff(s)
               serves its expert witness disclosure; or if Plaintiff has disclosed no experts,
               Defendant(s) shall make its expert disclosure on or before October 24, 2019.


                                                 3
Case 1:18-cv-02808-TAB-JMS Document 20 Filed 11/14/18 Page 4 of 11 PageID #: 146



       G.    Notwithstanding the provisions of paragraph (F), above, if a party intends to use
             expert testimony in connection with a motion for summary judgment to be filed
             by that party, such expert disclosures must be served on opposing counsel no later
             than 90 days prior to the dispositive motion deadline. If such expert disclosures
             are served the parties shall confer within 7 days to stipulate to a date for
             responsive disclosures (if any) and completion of expert discovery necessary for
             efficient resolution of the anticipated motion for summary judgment. The parties
             shall make good faith efforts to avoid requesting enlargements of the dispositive
             motions deadline and related briefing deadlines. Any proposed modifications of
             the CMP deadlines or briefing schedule must be approved by the Court.

       H.    Any party who wishes to limit or preclude expert testimony at trial shall file any
             such objections no later than 120 days prior to the proposed trial month. Any
             party who wishes to preclude expert witness testimony at the summary judgment
             stage shall file any such objections with their responsive brief within the briefing
             schedule established by S.D. Ind. L.R. 56-1.

       I.    All parties shall file and serve their final witness and exhibit lists on or before
             November 22, 2019. This list should reflect the specific potential witnesses the
             party may call at trial. It is not sufficient for a party to simply incorporate by
             reference “any witness listed in discovery” or such general statements. The list of
             final witnesses shall include a brief synopsis of the expected testimony.

       J.    Any party who believes that bifurcation of discovery and/or trial is appropriate
             with respect to any issue or claim shall notify the Court as soon as practicable.

       K.    Discovery of electronically stored information (“ESI”). If either party is seeking
             the production of a substantial volume of ESI, then complete the ESI Supplement
             to the Report of the Parties’ Planning Meeting (also available in MS Word on the
             court’s website at http://www.insd.uscourts.gov/case-management-plans).

             If the parties believe that a substantial volume of ESI will not be produced in the
             case, the parties should include herein a brief description of the information
             anticipated to be sought in discovery in the case and include (1) the parties’
             agreement regarding the format in which ESI will be produced (including whether
             the production will include metadata), (2) a description of any other issues the
             parties believe may be relevant to discovery in the case, and (3) either the following
             claw back provision or the language of any alternative provision being proposed:

                    In the event that a document protected by the attorney-client
                    privilege, the attorney work product doctrine or other applicable
                    privilege or protection is unintentionally produced by any party to
                    this proceeding, the producing party may request that the document
                    be returned. In the event that such a request is made, all parties to

                                               4
Case 1:18-cv-02808-TAB-JMS Document 20 Filed 11/14/18 Page 5 of 11 PageID #: 147



                         the litigation and their counsel shall promptly return all copies of the
                         document in their possession, custody, or control to the producing
                         party and shall not retain or make any copies of the document or any
                         documents derived from such document. The producing party shall
                         promptly identify the returned document on a privilege log. The
                         unintentional disclosure of a privileged or otherwise protected
                         document shall not constitute a waiver of the privilege or protection
                         with respect to that document or any other documents involving the
                         same or similar subject matter.



 IV.      Discovery1 and Dispositive Motions

          Defendants were unaware of this incident and did not become aware of it until the filing
          of the Complaint. The facts and circumstances of the loss alleged in Plaintiff’s
          Complaint have not been fully disclosed. Therefore, Defendants cannot state whether
          summary judgment for one or both parties will be filed.

          Due to the time and expense involved in conducting expert witness depositions and other
          discovery, as well as preparing and resolving dispositive motions, the Court requires
          counsel to use the CMP as an opportunity to seriously explore whether this case is
          appropriate for such motions (specifically including motions for summary judgment),
          whether expert witnesses will be needed, and how long discovery should continue. To this
          end, counsel must select the track set forth below that they believe best suits this case. If
          the parties are unable to agree on a track, the parties must: (1) state this fact in the CMP
          where indicated below; (2) indicate which track each counsel believes is most appropriate;
          and (3) provide a brief statement supporting the reasons for the track each counsel believes
          is most appropriate. If the parties are unable to agree on a track, the Court will pick the
          track it finds most appropriate, based upon the contents of the CMP or, if necessary, after
          receiving additional input at an initial pretrial conference.

          A.      Does any party believe that this case may be appropriate for summary judgment or
                  other dispositive motion?




 1
     The term “completed,” as used in Section IV.C, means that counsel must serve their discovery
      requests in sufficient time to receive responses before this deadline. Counsel may not serve
      discovery requests within the 30-day period before this deadline unless they seek leave of
      Court to serve a belated request and show good cause for the same. In such event, the
      proposed belated discovery request shall be filed with the motion, and the opposing party will
      receive it with service of the motion but need not respond to the same until such time as the
      Court grants the motion.
                                                     5
Case 1:18-cv-02808-TAB-JMS Document 20 Filed 11/14/18 Page 6 of 11 PageID #: 148



       Defendants were unaware of this incident and did not become aware of it until the filing
       of the Complaint. The facts and circumstances of the loss alleged in Plaintiff’s
       Complaint have not been fully disclosed. Therefore, Defendants cannot state whether
       summary judgment for one or both parties will be filed.



       B.     On or before August 1, 2019, and consistent with the certification provisions of
              Fed. R. Civ. P. 11(b), the party with the burden of proof shall file a statement of
              the claims or defenses it intends to prove at trial, stating specifically the legal
              theories upon which the claims or defenses are based.

       C.     Select the track that best suits this case:

                      Track 1: No dispositive motions are anticipated. All discovery shall be
              completed by _________ [no later than 16 months from Anchor Date]. [Note:
              Given that no dispositive motions are anticipated, the parties should consider
              accelerating discovery and other pretrial deadlines to the extent practicable and
              suggest a substantially earlier trial date (Section VI). The Court encourages a
              track faster than the standard track in all cases in which dispositive motions are
              not anticipated].

               X Track 2: Dispositive motions are expected and shall be filed by
              August 25, 2019; non-expert witness discovery and discovery relating to liability
              issues shall be completed by September 25, 2019; expert witness discovery and
              discovery relating to damages shall be completed by
              February 23, 2019. All remaining discovery shall be completed by no later than
              March 23, 2020. [Note: The Court expects this will be the typical track when
              dispositive motions are anticipated.]

                     Track 3: Dispositive motions shall be filed by              [not later than
              13 months from the Anchor Date]; non-expert discovery shall be completed by
              __________; expert witness discovery shall be completed by                . [Note:
              The Court provides Track 3 as an open option because it recognizes that there may
              be unusual cases for which special circumstances necessitate additional flexibility.
              However, the Court has found that Tracks 1 and 2 are appropriate in the large
              majority of cases, and therefore the parties must briefly state below the special
              circumstances justifying a departure from Tracks 1 and 2.]

              Absent leave of Court, and for good cause shown, all issues raised on summary
              judgment under Fed. R. Civ. P. 56 must be raised by a party in a single motion.

 V.    Pre-Trial/Settlement Conferences


                                                  6
Case 1:18-cv-02808-TAB-JMS Document 20 Filed 11/14/18 Page 7 of 11 PageID #: 149



        At any time, any party may call the Judge's Staff to request a conference, or the Court
        may sua sponte schedule a conference at any time. The presumptive time for a settlement
        conference is no later than 30 days before the close of non-expert discovery. The
        parties are encouraged to request an earlier date if they believe the assistance of the
        Magistrate Judge would be helpful in achieving settlement. The parties recommend
        a settlement conference in June 2019.

 VI.    Trial Date
        The parties request a trial date in February 2020. The trial is by jury and is anticipated
        to take five (5) days. Counsel should indicate here the reasons that a shorter or longer
        track is appropriate. While all dates herein must be initially scheduled to match the
        presumptive trial date, if the Court agrees that a different track is appropriate, the case
        management order approving the CMP plan will indicate the number of months by which
        all or certain deadlines will be extended to match the track approved by the Court.

 VII.   Referral to Magistrate Judge

        A.     Case. At this time, all parties do consent to refer this matter to the currently
               assigned Magistrate Judge pursuant to 28 U.S.C. 636(c) and Fed. R. Civ. P. 73 for
               all further proceedings including trial. [This section should be marked in the
               affirmative only if all parties consent. Do not indicate if some parties consent and
               some do not. Indicating the parties' consent in this paragraph may result in this
               matter being referred to the currently assigned Magistrate Judge for all further
               proceedings, including trial. It is not necessary to file a separate consent. Should
               this case be reassigned to another Magistrate Judge, any attorney or party of
               record may object within 30 days of such reassignment. If no objection is filed,
               the consent will remain in effect.]

        B.     Motions. The parties may also consent to having the assigned Magistrate Judge
               rule on motions ordinarily handled by the District Judge, such as motions to
               dismiss, for summary judgment, or for remand. If all parties consent, they should
               file a joint stipulation to that effect. Partial consents are subject to the approval of
               the presiding district judge.

 VIII. Required Pre-Trial Preparation

        A.     TWO WEEKS BEFORE THE FINAL PRETRIAL CONFERENCE, the
               parties shall:

               1.      File a list of trial witnesses, by name, who are actually expected to be
                       called to testify at trial. This list may not include any witnesses not on a
                       party’s final witness list filed pursuant to Section III.I.


                                                  7
Case 1:18-cv-02808-TAB-JMS Document 20 Filed 11/14/18 Page 8 of 11 PageID #: 150



             2.    Number in sequential order all exhibits, including graphs, charts and the
                   like, that will be used during the trial. Provide the Court with a list of
                   these exhibits, including a description of each exhibit and the identifying
                   designation. Make the original exhibits available for inspection by
                   opposing counsel. Stipulations as to the authenticity and admissibility of
                   exhibits are encouraged to the greatest extent possible.

             3.    Submit all stipulations of facts in writing to the Court. Stipulations are
                   always encouraged so that at trial, counsel can concentrate on relevant
                   contested facts.
             4.    A party who intends to offer any depositions into evidence during the
                   party's case in chief shall prepare and file with the Court and copy to all
                   opposing parties either:

                   a.      brief written summaries of the relevant facts in the depositions that
                           will be offered. (Because such a summary will be used in lieu of
                           the actual deposition testimony to eliminate time reading
                           depositions in a question and answer format, this is strongly
                           encouraged.); or

                   b.      if a summary is inappropriate, a document which lists the portions
                           of the deposition(s), including the specific page and line numbers,
                           that will be read, or, in the event of a video-taped deposition, the
                           portions of the deposition that will be played, designated
                           specifically by counter-numbers.

             5.    Provide all other parties and the Court with any trial briefs and motions in
                   limine, along with all proposed jury instructions, voir dire questions, and
                   areas of inquiry for voir dire (or, if the trial is to the Court, with proposed
                   findings of fact and conclusions of law).

             6.    Notify the Court and opposing counsel of the anticipated use of any
                   evidence presentation equipment.

       B.    ONE WEEK BEFORE THE FINAL PRETRIAL CONFERENCE, the
             parties shall:

             1.    Notify opposing counsel in writing of any objections to the proposed
                   exhibits. If the parties desire a ruling on the objection prior to trial, a
                   motion should be filed noting the objection and a description and
                   designation of the exhibit, the basis of the objection, and the legal
                   authorities supporting the objection.


                                              8
Case 1:18-cv-02808-TAB-JMS Document 20 Filed 11/14/18 Page 9 of 11 PageID #: 151



              2.     If a party has an objection to the deposition summary or to a designated
                     portion of a deposition that will be offered at trial, or if a party intends to
                     offer additional portions at trial in response to the opponent's designation,
                     and the parties desire a ruling on the objection prior to trial, the party shall
                     submit the objections and counter summaries or designations to the Court
                     in writing. Any objections shall be made in the same manner as for
                     proposed exhibits. However, in the case of objections to video-taped
                     depositions, the objections shall be brought to the Court's immediate
                     attention to allow adequate time for editing of the deposition prior to trial.

              3.     File objections to any motions in limine, proposed instructions, and voir
                     dire questions submitted by the opposing parties.
              4.     Notify the Court and opposing counsel of requests for separation of
                     witnesses at trial.



 IX.   Other Matters

        The Defendant, Gamma Meccanica S.p.A., is based in Italy, which may pose some
 considerations when setting conferences, due to the time difference.

 /s/ Vaughn A. Wamsley                               /s/ Rebecca J. Maas
 Vaughn A. Wamsley, No. 14679-71                     Rebecca J. Maas, No. 14090-49
 Vaughn A. Wamsley P.C.                              Smith Fisher Maas Howard & Lloyd P.C.
 851 South Rangeline Road                            7209 North Shadeland Avenue
 Carmel, Indiana 46032                               Indianapolis, Indiana 46250
 Telephone: 317-846-1080                             Telephone: 317-578-1900
 Facsimile: 317-581-1234                             Facsimile: 317-578-1330
 vwamsley@pilegal.com                                rmaas@smithfisher.com
 Attorney for Plaintiff                              Co-counsel for Defendants


                                                     /s/ John M. Socolow
                                                     John M. Socolow, No.
                                                     Fitzpatrick & Hunt Pagano Aubert LLP
                                                     50 Main Street
                                                     White Plains, New York 10606
                                                     Telephone: 914-946-0600
                                                     Facsimile: 914-946-0650
                                                     john.socolow@fitzhunt.com
                                                     Co-counsel for Defendants

                                                9
Case 1:18-cv-02808-TAB-JMS Document 20 Filed 11/14/18 Page 10 of 11 PageID #: 152




  X           PARTIES APPEARED BY COUNSEL ON NOVEMBER 6, 2018, FOR
              AN INITIAL PRETRIAL CONFERENCE.

              APPROVED AS SUBMITTED.

              APPROVED AS AMENDED.

              APPROVED AS AMENDED PER SEPARATE ORDER.

              APPROVED, BUT ALL OF THE FOREGOING DEADLINES ARE
  X
              LENGTHENED BY 60 DAYS.


              APPROVED, BUT THE DEADLINES SET IN SECTION(S)
              _______________ OF THE PLAN IS/ARE SHORTENED/LENGTHENED BY
              ______________ MONTHS.


              THIS MATTER IS SET FOR TRIAL BY                   ON
              _____________________________. FINAL PRETRIAL CONFERENCE IS
              SCHEDULED FOR ____________________________________ AT     .M.,
              ROOM                   .


              A PRETRIAL CONFERENCE IS SET IN THIS CASE IN REGARDS TO CASE
              STATUS AND SETTLEMENT FOR JANUARY 8, 2019, AT 2:30 P.M.

                              X        IN PERSON IN ROOM 234 U.S.
  X
                         COURTHOUSE, 46 E. OHIO STREET, INDIANAPOLIS,
                         INDIANA. ALL PERSONS ENTERING THE UNITED STATES
                         COURTHOUSE MUST HAVE PHOTO IDENTIFICATION.




              DISPOSITIVE MOTIONS SHALL BE FILED NO LATER THAN AUGUST 25,
  X
              2019.



  X           DISCOVERY SHALL BE COMPLETED BY SEPTEMBER 25, 2019


                                       10
Case 1:18-cv-02808-TAB-JMS Document 20 Filed 11/14/18 Page 11 of 11 PageID #: 153




          Upon approval, this Plan constitutes an Order of the Court. Failure to comply with an
  Order of the Court may result in sanctions for contempt, or as provided under Fed. R. Civ. P.
  161(f), to and including dismissal or default.

         APPROVED AND SO ORDERED.



  Date: 11/14/2018



                                      _______________________________
                                      Tim A. Baker
                                      United States Magistrate Judge
                                      Southern District of Indiana



  All ECF-registered counsel of record via email.




                                                 11
